Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 1 of 13 PageID #: 1945




                EXHIBIT A
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 2 of 13 PageID #: 1946
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket

                               Current on Bloomberg Law as of 2021-02-11 16:15:27

                                           Delaware Superior Court
                                                 Sussex County
                                      Docket for Case #: S20C-07-030 CAK




CARTER PAGE VS OATH INC

 Date Filed:                       Jul 27, 2020

 Status:                           Active

 Assigned to:                      Karsnitz, Craig A

 Case Type:                        Civil - CDEF -
                                   Defamation



Parties and Attorneys

Plaintiff                         Carter Page

  Representation                  Sean J Bellew
                                  phone: (610) 585-5900
                                  fax: (302) 504-6334


Defendant                         Oath Inc.

  Representation                  Jonathan Choa                                  Thomas Brad Davey
                                  phone: (302) 984-6000                          phone: (302) 984-6000
                                  fax: (302) 658-1192                            fax: (302) 658-1192


Docket Entries

 Entry #        Filing Date       Description
 BL-1           Jul 27, 2020      Complaint




                                                    © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                        // PAGE 1
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 3 of 13 PageID #: 1947
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                            Time                        Type                           Status

                 Jul 27, 2020                    14:17:05                    Complaint                      Accepted

 BL-2           Jul 27, 2020     Exhibits 1-11

                 Date                             Time                          Type                       Status

                 Jul 27, 2020                     14:17:05                      Exhibits                   Accepted

 BL-3           Jul 27, 2020     Summons - New Castle County

                 Date                            Time                        Type                           Status

                 Jul 27, 2020                    14:17:06                    Summons                        Accepted

 BL-4           Jul 27, 2020     Civil Case Information Statement

                 Date                Time                   Type                                                     Status

                 Jul 27, 2020        14:17:06               Case Information Statement                               Accepted

 BL-5           Jul 27, 2020     Praecipe

                 Date                            Time                         Type                         Status

                 Jul 27, 2020                    15:08:29                     Praecipe                     Accepted

 BL-6           Jul 27, 2020     Motion for Appointment of Special Process Server

                 Date                              Time                          Type                     Status

                 Jul 28, 2020                      08:35:54                      Motion                   Accepted

 BL-7           Jul 27, 2020     Proposed Order

                 Date                       Time                      Type                                     Status

                 Jul 28, 2020               08:35:54                  Proposed Order                           Accepted

 BL-8           Jul 27, 2020     Praecipe

                 Date                            Time                         Type                         Status

                 Jul 28, 2020                    08:35:54                     Praecipe                     Accepted

 BL-9           Jul 27, 2020     Summons

                 Date                            Time                        Type                           Status

                 Jul 28, 2020                    08:35:55                    Summons                        Accepted

 BL-10          Jul 30, 2020     WRIT RETURNED ON 7/30/20. SERVED OATH INC BY SERVING AMY
                                 MCLAREN, REPRESENTATIVE ON 7/28/2020.




                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                              // PAGE 2
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 4 of 13 PageID #: 1948
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                       Time                        Type                                   Status

                 Jul 30, 2020               14:29:13                    Sheriffs Return                        Accepted

 BL-11          Aug 4, 2020      Notice of Withdrawal of Emergency Motion for Appointment of Special
                                 Process Server

                 Date                              Time                           Type                   Status

                 Aug 4, 2020                       15:21:12                       Notice                 Accepted

 BL-12          Aug 6, 2020      MOTION FOR ADMISSION PRO HAC VICE OF K. LAWSON PEDIGO

                 Date                  Time                    Type                                               Status

                 Aug 6, 2020           10:32:26                Motion for Pro Hac Vice                            Accepted

 BL-13          Aug 6, 2020      NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE

                 Date                      Time                     Type                                        Status

                 Aug 6, 2020               09:39:39                 Motion to Dismiss                           Pending


                 Aug 6, 2020               10:32:26                 Notice                                      Accepted

 BL-14          Aug 6, 2020      Certification of K. Lawson Pedigo

                 Date                         Time                         Type                              Status

                 Aug 6, 2020                  10:32:27                     Certification                     Accepted

 BL-15          Aug 6, 2020      Proposed Order

                 Date               Time                  Type                                                        Status

                 Aug 6, 2020        09:39:40              Proposed Order - Pro Hac Vice                               Pending


                 Aug 6, 2020        10:32:27              Proposed Order                                              Accepted

 BL-16          Aug 7, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ 8-7-2020. IT IS SO
                                 ORDERED THAT K. LAWSON PEDIGO, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR PLAINTIFF.

                 Date                   Time                     Type                                            Status

                 Aug 7, 2020            13:58:53                 Order - Pro Hac Vice                            Accepted

 BL-17          Aug 11, 2020     Motion for Admission Pro Hac Vice of L. Lin Wood

                 Date                   Time                     Type                                              Status

                 Aug 11, 2020           14:04:48                 Motion for Pro Hac Vice                           Accepted

 BL-18          Aug 11, 2020     Notice of Motion to be Heard at the Court's Convenience



                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                                // PAGE 3
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 5 of 13 PageID #: 1949
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                               Time                         Type                   Status

                 Aug 11, 2020                       14:04:48                     Notice                 Accepted

 BL-19          Aug 11, 2020     Certification of L. Lin Wood

                 Date                            Time                     Type                              Status

                 Aug 11, 2020                    14:04:48                 Certification                     Accepted

 BL-20          Aug 11, 2020     Proposed Order

                 Date                 Time               Type                                                      Status

                 Aug 11, 2020         13:51:31           Proposed Order - Pro Hac Vice                             Pending


                 Aug 11, 2020         14:04:49           Proposed Order                                            Accepted

 BL-21          Aug 11, 2020     Motion for Admission Pro Hac Vice of John M. Pierce

                 Date                    Time                   Type                                             Status

                 Aug 11, 2020            14:04:49               Motion for Pro Hac Vice                          Accepted

 BL-22          Aug 11, 2020     Notice of Motion to be Heard at the Court's Convenience

                 Date                               Time                         Type                   Status

                 Aug 11, 2020                       14:04:49                     Notice                 Accepted

 BL-23          Aug 11, 2020     Certification of John M. Pierce

                 Date                            Time                     Type                              Status

                 Aug 11, 2020                    14:04:49                 Certification                     Accepted

 BL-24          Aug 11, 2020     Proposed Order

                 Date                 Time               Type                                                      Status

                 Aug 11, 2020         13:51:33           Proposed Order - Pro Hac Vice                             Pending


                 Aug 11, 2020         14:04:50           Proposed Order                                            Accepted

 BL-25          Aug 18, 2020     ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 8-18-2020. IT IS
                                 SO ORDERED THAT JOHN M. PIERCE, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR PLAINTIFF.

                 Date                     Time                    Type                                          Status

                 Aug 18, 2020             14:16:36                Order - Pro Hac Vice                          Accepted

 BL-26          Aug 18, 2020     ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 8-18-2020. IT IS
                                 SO ORDERED THAT L. LIN WOOD, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR PLAINTIFF.


                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 4
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 6 of 13 PageID #: 1950
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                     Time                     Type                                           Status

                 Aug 18, 2020             14:16:36                 Order - Pro Hac Vice                           Accepted

 BL-27          Aug 26, 2020     T. BRAD DAVEY & JONATHAN A. CHOA, ESQ HEREBY ENTERS THEIR
                                 APPEARANCE ON BEHALF OF DEFENDANT.

                 Date                      Time                    Type                                           Status

                 Aug 26, 2020              09:00:23                Entry of Appearance                            Accepted

 BL-28          Sep 1, 2020      Amended Complaint (SEAN J. BELLEW)

                 Date                    Time                     Type                                            Status

                 Sep 1, 2020             15:24:58                 Amended Complaint                               Accepted

 BL-29          Sep 1, 2020      Redline of Amended Complaint

                 Date                             Time                         Type                       Status

                 Sep 1, 2020                      15:24:58                     Exhibits                   Accepted

 BL-30          Sep 1, 2020      Exhibits 1-11

                 Date                             Time                         Type                       Status

                 Sep 1, 2020                      15:24:58                     Exhibits                   Accepted

 BL-31          Sep 1, 2020      Certificate of Service

                 Date                    Time                    Type                                             Status

                 Sep 1, 2020             15:24:58                Certificate of Service                           Accepted

 BL-32          Sep 4, 2020      Stipulation and Order extending time to respond to Amended Complaint and
                                 setting Motion to Dismiss Briefing

                 Date                    Time                      Type                                         Status

                 Sep 4, 2020             10:24:55                  Stipulation & Order                          Accepted

 BL-33          Sep 8, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 9-8-2020. IT IS
                                 HEREBY ORDERED THAT THE TIME FOR DEFENDANT OATH INC. TO
                                 RESPOND TO THE FIRST AMENDED COMPLAINT IS HEREBY
                                 EXTENDED TO SEPTEMBER 21, 2020

                 Date                               Time                           Type                  Status

                 Sep 8, 2020                        17:23:34                       Order                 Accepted

 BL-34          Sep 14, 2020     LETTER FROM JONATHAN A. CHOA TO THE COURT RE: REQUESTING
                                 ASSIGNMENT TO THE COMPLEX COMMERCIAL LITIGATION DIVISION




                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                              // PAGE 5
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 7 of 13 PageID #: 1951
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                               Time                           Type                 Status

                 Sep 15, 2020                       07:36:40                       Letter               Accepted

 BL-35          Sep 18, 2020     Motion to Dismiss (JONATHAN A. CHOA)

                 Date                        Time                  Type                                       Status

                 Sep 18, 2020                17:25:33              Motion to Dismiss                          Accepted

 BL-36          Sep 18, 2020     MOTION WILL BE PRESENTED TO THE COURT ON DECEMBER 18,
                                 2020 AT 11:00 A.M.

                 Date                        Time                   Type                                      Status

                 Sep 18, 2020                17:25:34               Notice of Hearing                         Accepted

 BL-37          Sep 18, 2020     Case Information Sheet

                 Date                  Time                 Type                                                  Status

                 Sep 18, 2020          17:25:34             Case Information Statement                            Accepted

 BL-38          Sep 25, 2020     MOTION FOR ADMISSION PRO HAC VICE OF JONATHAN D.
                                 REICHMAN, ESQ

                 Date                   Time                   Type                                              Status

                 Sep 25, 2020           16:21:21               Motion for Pro Hac Vice                           Accepted

 BL-39          Sep 25, 2020     NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE

                 Date                               Time                          Type                  Status

                 Sep 25, 2020                       16:21:21                      Notice                Accepted

 BL-40          Sep 25, 2020     CERTIFICATION OF JONATHAN D. REICHMAN, ESQ

                 Date                            Time                      Type                             Status

                 Sep 25, 2020                    16:21:21                  Certification                    Accepted

 BL-41          Sep 25, 2020     PROPOSED ORDER

                 Date                 Time               Type                                                      Status

                 Sep 25, 2020         16:15:33           Proposed Order - Pro Hac Vice                             Pending


                 Sep 25, 2020         16:21:21           Proposed Order                                            Accepted

 BL-42          Sep 25, 2020     MOTION FOR ADMISSION PRO HAC VICE OF DAVID PARKER, ESQ

                 Date                   Time                   Type                                              Status

                 Sep 28, 2020           08:55:37               Motion for Pro Hac Vice                           Accepted



                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 6
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 8 of 13 PageID #: 1952
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
 BL-43          Sep 25, 2020     NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE

                 Date                               Time                         Type                   Status

                 Sep 28, 2020                       08:55:37                     Notice                 Accepted

 BL-44          Sep 25, 2020     CERTIFICATION OF DAVID PARKER

                 Date                            Time                     Type                              Status

                 Sep 28, 2020                    08:55:37                 Certification                     Accepted

 BL-45          Sep 25, 2020     PROPOSED ORDER

                 Date                 Time               Type                                                      Status

                 Sep 25, 2020         16:25:22           Proposed Order - Pro Hac Vice                             Pending


                 Sep 28, 2020         08:55:38           Proposed Order                                            Accepted

 BL-46          Sep 25, 2020     MOTION FOR ADMISSION PRO HAC VICE OF ELBERT LIN, ESQ

                 Date                    Time                  Type                                              Status

                 Sep 28, 2020            08:59:04              Motion for Pro Hac Vice                           Accepted

 BL-47          Sep 25, 2020     NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE

                 Date                               Time                         Type                   Status

                 Sep 28, 2020                       08:59:04                     Notice                 Accepted

 BL-48          Sep 25, 2020     Certification of Elbert Lin

                 Date                            Time                     Type                              Status

                 Sep 28, 2020                    08:59:04                 Certification                     Accepted

 BL-49          Sep 25, 2020     PROPOSED ORDER

                 Date                 Time               Type                                                      Status

                 Sep 25, 2020         16:34:08           Proposed Order - Pro Hac Vice                             Pending


                 Sep 28, 2020         08:59:05           Proposed Order                                            Accepted

 BL-50          Sep 30, 2020     MOTION FOR ADMISSION PRO HAC VICE OF JENNIFER L. BLOOM,
                                 ESQ

                 Date                    Time                  Type                                              Status

                 Sep 30, 2020            15:04:37              Motion for Pro Hac Vice                           Accepted

 BL-51          Sep 30, 2020     NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE




                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 7
   Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 9 of 13 PageID #: 1953
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                               Time                          Type                   Status

                 Sep 30, 2020                       15:04:37                      Notice                 Accepted

 BL-52          Sep 30, 2020     Certification of Jennifer L. Bloom

                 Date                            Time                      Type                              Status

                 Sep 30, 2020                    15:04:37                  Certification                     Accepted

 BL-53          Sep 30, 2020     Proposed Order

                 Date                 Time                Type                                                      Status

                 Sep 30, 2020         14:23:10            Proposed Order - Pro Hac Vice                             Pending


                 Sep 30, 2020         15:04:38            Proposed Order                                            Accepted

 BL-54          Sep 30, 2020     LETTER FROM JAN R. JURDEN, PRESIDENT JUDGE TO JONATHAN A.
                                 CHOA FILED 9-30-20. THE COURT DECLINES TO TRANSFER THIS
                                 CASE TO THE CCLD. THIS CASE SOUNDS IN TORT, NOT IN COMPLEX
                                 COMMERCIAL LITIGATION. IT IS SO ORDERED.

                 Date                               Time                           Type                  Status

                 Sep 30, 2020                       16:18:34                       Letter                Accepted

 BL-55          Oct 6, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 10-6-2020. IT IS
                                 SO ORDERED THAT DAVID PARKER, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR DEFENDANT.

                 Date                   Time                   Type                                              Status

                 Oct 6, 2020            13:16:00               Order - Pro Hac Vice                              Accepted

 BL-56          Oct 6, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 10-6-2020. IT IS
                                 SO ORDERED THAT ELBERT LIN, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR DEFENDANT.

                 Date                             Time                            Type                  Status

                 Oct 6, 2020                      13:16:00                        Order                 Accepted

 BL-57          Oct 6, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 10-6-2020. IT IS
                                 SO ORDERED THAT JENNIFER L. BLOOM, ESQUIRE IS ADMITTED TO
                                 PRACTICE PRO HAC VICE FOR DEFENDANT.

                 Date                             Time                            Type                  Status

                 Oct 6, 2020                      13:16:00                        Order                 Accepted

 BL-58          Oct 6, 2020      ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 10-6-2020. IT IS
                                 SO ORDERED THAT JONATHAN D. REICHMAN, ESQUIRE IS
                                 ADMITTED TO PRACTICE PRO HAC VICE FOR DEFENDANT.



                                                         © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                             // PAGE 8
  Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 10 of 13 PageID #: 1954
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                                Time                            Type                   Status

                 Oct 6, 2020                         13:16:01                        Order                  Accepted

 BL-59          Oct 21, 2020     Defendant s Opening Brief in Support of its Motion to Dismiss (JONATHAN
                                 A. CHOA)

                 Date                             Time                      Type                                 Status

                 Oct 21, 2020                     16:12:28                  Opening Brief                        Accepted

 BL-60          Oct 21, 2020     Certificate of Compliance with Typeface Requirement and Type-Volume
                                 Limitation

                 Date                      Time                  Type                                                 Status

                 Oct 21, 2020              16:12:28              Certificate of Compliance                            Accepted

 BL-61          Nov 9, 2020      Plaintiff's Answering Brief in Opposition to Defendants' Motion to Dismiss
                                 Amended Complaint (SEAN J. BELLEW)

                 Date                          Time                       Type                                    Status

                 Nov 10, 2020                  08:08:15                   Answering Brief                         Accepted

 BL-62          Nov 9, 2020      Certificate of Compliance

                 Date                      Time                   Type                                                 Status

                 Nov 9, 2020               16:19:57               Brief Schedule                                       Pending


                 Nov 10, 2020              08:08:15               Certificate of Compliance                            Accepted

 BL-63          Nov 24, 2020     Reply Brief in Support of Defendant's Motion to Dismiss (JONATHAN A.
                                 CHOA)

                 Date                               Time                        Type                            Status

                 Nov 24, 2020                       17:01:48                    Reply Brief                     Accepted

 BL-64          Nov 24, 2020     Certificate of Compliance

                 Date                      Time                   Type                                                 Status

                 Nov 24, 2020              17:01:48               Certificate of Compliance                            Accepted

 BL-65          Nov 24, 2020     Exhibit

                 Date                                 Time                          Type                      Status

                 Nov 24, 2020                         17:01:48                      Exhibits                  Accepted

 BL-66          Dec 16, 2020     LETTER FROM LISA M. LOVENGUTH TO COUNSEL RE: ORAL
                                 ARGUMENT FOR JANUARY 13, 2021 AT 9:30 A.M.



                                                             © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                                  // PAGE 9
  Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 11 of 13 PageID #: 1955
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                                   Time                        Type                  Status

                 Dec 16, 2020                           16:20:35                    Letter                Accepted

 BL-67          Dec 18, 2020     RULE TO SHOW CAUSE ISSSUE BY JUDGE CRAIG A. KARSNITZ ON
                                 12-18-2020. THIS RULE TO SHOW CAUSE WHY THE PERMISSION TO
                                 PRACTICE IN THIS CASE ISSUED TO L. LIN WOOD, JR, ESQ SHOULD
                                 NOT BE REVOKED. MR. WOOD AND LOCAL COUNSEL SHALL HAVE
                                 UNTIL JANUARY 6, 2021 TO RESPOND TO THIS RULE TO SHOW
                                 CAUSE. IF DEFENDANT HAS A POSITION ON THE RULE, DEFENDANT
                                 SHALL FILE IT IN WRITING BY THE SAME DATE.

                 Date                        Time                   Type                                         Status

                 Dec 18, 2020                15:32:51               Rule to Show Cause                           Accepted

 BL-68          Jan 4, 2021      JUDICIAL ACTION FORM

                 Date                   Time                       Type                                          Status

                 Jan 4, 2021            12:06:58                   Judicial Action Form                          Accepted

 BL-69          Jan 6, 2021      Response to Rule to Show Cause (SEAN J. BELLEW)

                 Date                          Time                         Type                            Status

                 Jan 7, 2021                   09:08:12                     Response                        Accepted

 BL-70          Jan 6, 2021      Exhibit 1

                 Date                            Time                          Type                       Status

                 Jan 7, 2021                     09:08:12                      Exhibits                   Accepted

 BL-71          Jan 6, 2021      Exhibit 2

                 Date                            Time                          Type                       Status

                 Jan 7, 2021                     09:08:12                      Exhibits                   Accepted

 BL-72          Jan 6, 2021      Exhibit 3

                 Date                            Time                          Type                       Status

                 Jan 7, 2021                     09:08:12                      Exhibits                   Accepted

 BL-73          Jan 6, 2021      Exhibit 4

                 Date                            Time                          Type                       Status

                 Jan 7, 2021                     09:08:12                      Exhibits                   Accepted

 BL-74          Jan 6, 2021      Exhibit 5




                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 10
  Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 12 of 13 PageID #: 1956
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #        Filing Date      Description
                 Date                            Time                          Type                       Status

                 Jan 7, 2021                     09:08:12                      Exhibits                   Accepted

 BL-75          Jan 11, 2021     MEMORANDUM OPINION AND ORDER FROM JUDGE CRAIG A.
                                 KARSNITZ FILED 1-11-2021. SUBMITTED JANUARY 6, 2021: DECIDED
                                 JANUARY 11, 2021: OPINION FOLLOWING THE ISSUANCE OF A RULE
                                 TO SHOW CAUSE

                 Date                    Time                    Type                                              Status

                 Jan 11, 2021            13:30:12                Memorandum Opinion                                Accepted

 BL-76          Jan 22, 2021     Notice of Withdrawal of Appearance of John M. Pierce of Pierce Bainbridge
                                 P.C. as counsel for Plaintiff Carter Page

                 Date                               Time                           Type                   Status

                 Jan 22, 2021                       09:28:47                       Notice                 Accepted

 BL-77          Jan 22, 2021     Certificate of Service

                 Date                     Time                    Type                                           Status

                 Jan 22, 2021             09:28:47                Certificate of Service                         Accepted

 BL-78          Jan 24, 2021     Motion for Admission Pro Hac Vice of Todd V. McMurtry , Esquire

                 Date                   Time                    Type                                               Status

                 Jan 25, 2021           08:05:14                Motion for Pro Hac Vice                            Accepted

 BL-79          Jan 24, 2021     NOTICE OF MOTION TO BE HEARD AT THE COURT'S CONVENIENCE

                 Date                               Time                           Type                   Status

                 Jan 25, 2021                       08:05:14                       Notice                 Accepted

 BL-80          Jan 24, 2021     Certification of Todd V. McMurtry, Esquire

                 Date                           Time                       Type                              Status

                 Jan 25, 2021                   08:05:14                   Certification                     Accepted

 BL-81          Jan 24, 2021     Proposed Order

                 Date                 Time                Type                                                       Status

                 Jan 24, 2021         19:56:25            Proposed Order - Pro Hac Vice                              Pending


                 Jan 25, 2021         08:05:14            Proposed Order                                             Accepted

 BL-82          Jan 24, 2021     Certificate of Service




                                                          © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 11
  Case 1:18-cv-05398-DLI-VMS Document 68-1 Filed 02/12/21 Page 13 of 13 PageID #: 1957
CARTER PAGE VS OATH INC, Docket No. S20C-07-030 (Del. Super. Ct. Jul 27, 2020), Court Docket


 Entry #         Filing Date         Description
                  Date                       Time                   Type                                             Status

                  Jan 25, 2021               08:05:14               Certificate of Service                           Accepted

 BL-83           Jan 25, 2021        ORDER SIGNED BY JUDGE CRAIG A. KARSNITZ ON 1-25-2021. IT IS
                                     SO ORDERED THAT TODD V. MCMURTRY, ESQUIRE IS ADMITTED TO
                                     PRACTICE PRO HAC VICE.

                  Date                       Time                   Type                                             Status

                  Jan 25, 2021               14:57:04               Order - Pro Hac Vice                             Accepted

 BL-84           Jan 25, 2021        LETTER FROM LISA LOVENGUTH TO COUNSEL RE: ORAL ARGUMENT
                                     SCHEDULED FOR JANUARY 27, 2021 AT 10:00 A.M. BY ZOOM.

                  Date                                   Time                         Type                  Status

                  Jan 25, 2021                           15:48:03                     Letter                Accepted

 BL-85           Jan 27, 2021        JUDICIAL ACTION FORM FROM ORAL ARGUMENT HEARD ON 1-27-
                                     2021.

                  Date                        Time                   Type                                          Status

                  Jan 27, 2021                12:13:26               Judicial Action Form                          Accepted

 BL-86           Feb 11, 2021        MEMORANDUM OPINION AND ORDER FROM JUDGE CRAIG A.
                                     KARSNITZ FILED 2-11-2021. SUBMITTED: JANUARY 27, 2021;
                                     DECIDED: FEBRUARY 11,2021. IT IS SO ORDERED THAT I GRANT
                                     DEFENDANT'S MOTION TO DISMISS FOR FAILURE TO STATE A
                                     CLAIM. THIS CASE IS DISMISSED.

                  Date                       Time                   Type                                             Status

                  Feb 11, 2021               14:41:41               Memorandum Opinion                               Accepted




    This does not constitute the official record of the court. The information is provided "as is" and may be subject to
    errors or omissions.




                                                            © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                                // PAGE 12
